EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended March 14, 2014 Current Month Rolling Performance* Rolling Risk Metrics* (Apr 2009 – Mar 2014) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -2.1% -2.6% -6.1% -9.5% -9.4% -6.0% -1.4% -6.0% 10.4% -28.4% -0.5 -0.7 B** -2.1% -2.6% -6.3% -10.1% -10.0% -6.6% -2.2% -6.6% 10.4% -29.7% -0.6 -0.8 Legacy 1*** -2.0% -2.5% -5.7% -7.7% -7.4% -4.1% N/A -4.1% 10.2% -23.6% -0.4 -0.5 Legacy 2*** -2.0% -2.5% -5.8% -7.8% -7.7% -4.4% N/A -4.4% 10.2% -24.3% -0.4 -0.6 Global 1*** -2.1% -2.5% -5.7% -7.3% -7.0% -4.7% N/A -4.7% 9.8% -22.6% -0.4 -0.6 Global 2*** -2.1% -2.5% -5.8% -7.5% -7.2% -4.9% N/A -4.9% 9.7% -23.7% -0.5 -0.6 Global 3*** -2.1% -2.6% -6.1% -9.0% -8.8% -6.6% N/A -6.6% 9.7% -29.9% -0.7 -0.8 S&P 500 Total Return Index**** -1.9% -0.9% 0.1% 19.8% 14.0% 20.7% 7.2% 20.7% 14.0% -16.3% Barclays Capital U.S. Long Gov Index**** 2.2% 0.3% 6.6% -4.6% 8.0% 4.9% 6.1% 4.9% 11.5% -15.5% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 31% 31% Energy 12% Long Crude Oil 3.8% Long 12% Long Crude Oil 3.8% Long Gasoline Blendstock 3.0% Long Gasoline Blendstock 3.0% Long Grains/Foods 10% Long Soybeans 3.3% Long 10% Long Soybeans 3.3% Long Corn 1.4% Long Corn 1.4% Long Metals 9% Long Gold 3.5% Long 9% Long Gold 3.5% Long Copper 1.0% Short Copper 1.0% Short FINANCIALS 69% 69% Currencies 33% Short $ Japanese Yen 5.9% Short 33% Short $ Japanese Yen 5.9% Short British Pound 4.4% Long British Pound 4.4% Long Equities 15% Long S&P 500 Index 2.9% Long 15% Long S&P 500 Index 2.9% Long NASDAQ Index 1.4% Long NASDAQ Index 1.4% Long Fixed Income 21% Long Bunds 4.3% Long 21% Long Bunds 4.3% Long U.S. Treasury Bonds 3.2% Long U.S. Treasury Bonds 3.2% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil prices decreased by more than 3% after the U.S. government decided to increase market supplies by selling 5 million barrels from the strategic crude oil stockpiles.Natural gas prices and demand fell following forecasts for warmer weather across the U.S. Grains/Foods Wheat prices rallied by more than 6% as tensions regarding Ukraine fueled concerns surrounding potential disruptions to exports. Soybean prices declined over 6% amidst concerns an economic slowdown in China would cause a significant reduction in overall demand. Metals Precious metal prices increased as investors sought safe-haven assets in reaction to the ongoing international conflict in Ukraine.Copper prices decreased by more than 4% after bearish economic data from China shed doubt on the strength of China’s economy and reduced overall demand. Currencies The Japanese yen rose against the U.S. dollar due to increased demand for safe-haven assets.The New Zealand dollar strengthened against counterparts as investors anticipated the announcement of an interest rate hike from the nation’s central bank. Equities The S&P 500 fell by more than 2% after weak Chinese economic data and tensions in Ukraine fostered investor unease. The Nikkei 225 experienced a sharp sell off as a stronger yen and rising global tensions created uncertainty regarding the country’s export industries. Fixed Income Prices for 30-Year U.S. Treasury Bonds and British Gilts rallied by more than 1% as investors sought safe-haven assets in reaction to poor economic data and rising geopolitical turmoil. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE. OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL. IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION. DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
